DeCourcy, J.
The only question raised by the report is whether the Superior Court had the power to make the order for payment of alimony which was entered November 28, 1922. The original libel contained the usual prayer for the allowance of an amount deemed necessary for the suitable support and maintenance of the libellant. When a decree nisi was granted on October 8, 1914, “ the presiding justice made no order for alimony because of the fact that the libellee’s earning capacity was not before the court, but stated in open court that he would hold the matter open until such facts were brought to his attention.” The decree in question was entered after a hearing on a formal petition for alimony, which was filed March 7, 1922.
It is expressly provided by G. L. c. 208, § 34, that “ Upon a divorce, or upon petition at any time after a divorce, the superior court may decree alimony to the wife . . .;” and, under § 37, the decree may be revised and altered by the court, from time to time, upon the petition of either party. This power to decree alimony to the wife “ when a divorce is decreed for any cause,” has existed in the court since St. 1873, c. 371, § 7. See Pub. Sts. c. 146, §§ 36, 39; R. L. c. 152, §§ 30, 33; Burrows v. Purple, 107 Mass. 428. As was said in Parker v. Parker, 211 Mass. 139, 141, the language of the statute “ plainly permits that the alimony may be asked at a time after an affirmative decree upon the original libel.” The court had jurisdiction when the decree nisi was granted, and apparently the parties were still residents of Suffolk County in this Commonwealth when the decree of November 28, 1922, was entered. The record does not disclose the entry or terms of any absolute decree for divorce (see G. L. c. 208, § 21): but in any event the doctrine of res judicata is not applicable, because the question of alimony not only was not litigated but was expressly reserved by the court as above stated. The libellee also urges that the libellant was guilty of laches. That question however is not open to him on this report.
The ruling of the court was right; the exceptions thereto must be overruled, and judgment entered on the finding.

So ordered.